Citation Nr: 1013193	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
left foot disorder, described as residuals of a left first 
metatarsal bunionectomy, second toe arthroplasty and fifth 
metatarsal head exostectomy, to include secondary to 
residuals of a right foot injury.

2.  Entitlement to service connection for left foot 
disorder, described as residuals of a left first metatarsal 
bunionectomy, second toe arthroplasty and fifth metatarsal 
head exostectomy, to include secondary to residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reopened the claim 
but denied entitlement to service connection for residuals 
of a left first metatarsal bunionectomy, second toe 
arthroplasty and fifth metatarsal head exostectomy on the 
merits.

The issue of entitlement to service connection for a low 
back disorder as secondary to service-connected 
right/bilateral foot disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) (RO).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issue of entitlement to service connection for a left 
foot disorder, described as residuals of a left first 
metatarsal bunionectomy, second toe arthroplasty and fifth 
metatarsal head exostectomy, to include as secondary to 
residuals of a right foot injury, is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for due 
process purposes and additional development.  The AMC/RO 
completed the additional development as directed, continued 
to deny the claim, and returned the case to the Board for 
further appellate review.
FINDINGS OF FACT

1.  An August 1987 Board decision denied service connection 
for a left foot disorder due to the absence of evidence of 
incurrence during active service and the absence of evidence 
of a medical linkage with the service-connected right foot 
disorder.  In the absence of an appeal the August 1987 Board 
decision is final.

2.  The evidence submitted since the August 1987 Board 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The August 1987 Board decision is final.  New and material 
evidence has been submitted to reopen the claim for service 
connection for a left foot disorder.  The claim is reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the Board is reopening the claim and remanding 
for further development, discussion of VA's compliance with 
the notice and assistance requirements of the VCAA, 
38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159, would serve 
no useful purpose.



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).



Legal Background

The Veteran filed his original claim of entitlement to 
service connection for a left foot disorder in May 1986.  
Service treatment records were entirely negative for any 
entries related to complaints, findings, or treatment for, a 
left foot disorder or involvement of a left foot disorder 
and a service-connected right foot disorder.  An August 1986 
rating decision denied service connection finding that the 
disorder was not incurred in service or medically linked to 
the right foot disorder.  That decision noted that the first 
evidence of a left foot disorder were July 1986 records of a 
VA Medical Center, where the Veteran underwent a 
bunionectomy, an arthroplasty of the left second proximal 
interphalangeal joint, and a left fifth condylectomy of the 
metatarsal head.  The decision determined that was the first 
evidence of left foot symptomatology.

The Veteran appealed and an August 1987 Board decision 
denied the claim on the same bases.  In denying the claim 
the Board considered both direct and secondary service 
connection theories.  The Veteran was notified of the 
decision in a Board letter also dated in August 1987.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

New and Material Evidence

Prior unappealed decisions are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002).  Notwithstanding this provision, a 
claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that 
in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  When 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports 
the Veteran's claim as required by Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In reaching a determination on 
whether the claim should be reopened, the reason for the 
prior denial should be considered.

Analysis

The December 2003 supplemental statement of the case notes 
that the RO determined new and material evidence to reopen 
the claim had been received.  The RO reopened the claim, and 
denied it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the 
merits.

As set forth earlier, the Veteran's original claim was 
denied due to the absence of evidence of in-service 
occurrence or a medical linkage with the service connected 
right foot disorder.  The evidence added to the record since 
the August 1987 Board decision consists of the Veteran's 
first-time assertion that he injured his left foot in 
Vietnam when he jumped into a fox hole.  His assertion of an 
in-service occurrence is competent evidence.  See 38 C.F.R. 
§ 3.159(a)(2).  Moreover, since that decision a September 
2003 VA examination report notes that, based on the 
Veteran's reported history, the examiner opined the 
Veteran's left foot disorder was linked to his active 
service.

Presuming the credibility of the Veteran's reported history 
and the medical examiner's opinion-that is, not testing it 
for accuracy or assessing it for weight, new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left foot 
disorder, described as residuals of a left first metatarsal 
bunionectomy, second toe arthroplasty and fifth metatarsal 
head exostectomy.


REMAND

The claim is not sufficiently developed for a decision on 
the merits.  A comprehensive examination is needed to allow 
for an informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for a left foot disorder.  
After the Veteran has signed the 
appropriate releases, any records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the Veteran shall be afforded a VA 
orthopedic examination by an orthopedist.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review before the examination.

Request the examiner to render an opinion 
as to whether it is at least as likely as 
not, i.e., is there a 50/50 chance that a 
left foot disorder is related to the 
Veteran's active service or to some other 
in-service event.  If the answer is no, the 
examiner is requested to opine whether it 
is at least as likely as not that the left 
foot disorder was caused by the service-
connected right foot disorder.  If the 
examiner opines that the right foot 
disorder is not the cause for the left foot 
disorder, is it at least as likely as not 
the right foot disorder aggravates the left 
foot disorder-that is, chronically worsens 
it?  If so, please state to what degree-
preferably in terms of percentage.

Any opinion should be fully explained and 
the rationale provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
left foot disorder, described as residuals of a left first 
metatarsal bunionectomy, second toe arthroplasty and fifth 
metatarsal head exostectomy, to include secondary to 
residuals of a right foot injury.

2.  Entitlement to service connection for left foot 
disorder, described as residuals of a left first metatarsal 
bunionectomy, second toe arthroplasty and fifth metatarsal 
head exostectomy, to include secondary to residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reopened the claim 
but denied entitlement to service connection for residuals 
of a left first metatarsal bunionectomy, second toe 
arthroplasty and fifth metatarsal head exostectomy on the 
merits.

The issue of entitlement to service connection for a low 
back disorder as secondary to service-connected 
right/bilateral foot disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) (RO).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issue of entitlement to service connection for a left 
foot disorder, described as residuals of a left first 
metatarsal bunionectomy, second toe arthroplasty and fifth 
metatarsal head exostectomy, to include as secondary to 
residuals of a right foot injury, is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for due 
process purposes and additional development.  The AMC/RO 
completed the additional development as directed, continued 
to deny the claim, and returned the case to the Board for 
further appellate review.
FINDINGS OF FACT

1.  An August 1987 Board decision denied service connection 
for a left foot disorder due to the absence of evidence of 
incurrence during active service and the absence of evidence 
of a medical linkage with the service-connected right foot 
disorder.  In the absence of an appeal the August 1987 Board 
decision is final.

2.  The evidence submitted since the August 1987 Board 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The August 1987 Board decision is final.  New and material 
evidence has been submitted to reopen the claim for service 
connection for a left foot disorder.  The claim is reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the Board is reopening the claim and remanding 
for further development, discussion of VA's compliance with 
the notice and assistance requirements of the VCAA, 
38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159, would serve 
no useful purpose.



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).



Legal Background

The Veteran filed his original claim of entitlement to 
service connection for a left foot disorder in May 1986.  
Service treatment records were entirely negative for any 
entries related to complaints, findings, or treatment for, a 
left foot disorder or involvement of a left foot disorder 
and a service-connected right foot disorder.  An August 1986 
rating decision denied service connection finding that the 
disorder was not incurred in service or medically linked to 
the right foot disorder.  That decision noted that the first 
evidence of a left foot disorder were July 1986 records of a 
VA Medical Center, where the Veteran underwent a 
bunionectomy, an arthroplasty of the left second proximal 
interphalangeal joint, and a left fifth condylectomy of the 
metatarsal head.  The decision determined that was the first 
evidence of left foot symptomatology.

The Veteran appealed and an August 1987 Board decision 
denied the claim on the same bases.  In denying the claim 
the Board considered both direct and secondary service 
connection theories.  The Veteran was notified of the 
decision in a Board letter also dated in August 1987.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

New and Material Evidence

Prior unappealed decisions are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002).  Notwithstanding this provision, a 
claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that 
in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  When 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports 
the Veteran's claim as required by Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In reaching a determination on 
whether the claim should be reopened, the reason for the 
prior denial should be considered.

Analysis

The December 2003 supplemental statement of the case notes 
that the RO determined new and material evidence to reopen 
the claim had been received.  The RO reopened the claim, and 
denied it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the 
merits.

As set forth earlier, the Veteran's original claim was 
denied due to the absence of evidence of in-service 
occurrence or a medical linkage with the service connected 
right foot disorder.  The evidence added to the record since 
the August 1987 Board decision consists of the Veteran's 
first-time assertion that he injured his left foot in 
Vietnam when he jumped into a fox hole.  His assertion of an 
in-service occurrence is competent evidence.  See 38 C.F.R. 
§ 3.159(a)(2).  Moreover, since that decision a September 
2003 VA examination report notes that, based on the 
Veteran's reported history, the examiner opined the 
Veteran's left foot disorder was linked to his active 
service.

Presuming the credibility of the Veteran's reported history 
and the medical examiner's opinion-that is, not testing it 
for accuracy or assessing it for weight, new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left foot 
disorder, described as residuals of a left first metatarsal 
bunionectomy, second toe arthroplasty and fifth metatarsal 
head exostectomy.


REMAND

The claim is not sufficiently developed for a decision on 
the merits.  A comprehensive examination is needed to allow 
for an informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for a left foot disorder.  
After the Veteran has signed the 
appropriate releases, any records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the Veteran shall be afforded a VA 
orthopedic examination by an orthopedist.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review before the examination.

Request the examiner to render an opinion 
as to whether it is at least as likely as 
not, i.e., is there a 50/50 chance that a 
left foot disorder is related to the 
Veteran's active service or to some other 
in-service event.  If the answer is no, the 
examiner is requested to opine whether it 
is at least as likely as not that the left 
foot disorder was caused by the service-
connected right foot disorder.  If the 
examiner opines that the right foot 
disorder is not the cause for the left foot 
disorder, is it at least as likely as not 
the right foot disorder aggravates the left 
foot disorder-that is, chronically worsens 
it?  If so, please state to what degree-
preferably in terms of percentage.

Any opinion should be fully explained and 
the rationale provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner is further advised that the 
term "at least as likely as not" or a 
"50/50 chance" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed left foot disorder 
is unknowable.  The examiner is asked to 
attach a copy of their curriculum vitae to 
the report.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, AMC/RO must implement 
corrective procedures at once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action 
unless otherwise notified.  VA will notify him/her if 
further action is required on his part.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


